IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                        __________________

                            No. 92-8111
                       Conference Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

ELENA HERNANDEZ,

                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas

                       - - - - - - - - - -
                        (October 22, 1992)

Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:

     Elena Hernandez was charged with conspiracy to possess

marijuana with intent to distribute and possession of marijuana

with intent to distribute after marijuana was found in her car

during a search at a permanent border patrol checkpoint.    Her

motion to suppress was denied, and she entered a conditional

guilty plea to count two of the indictment, reserving her right

to appeal the denial of the motion to suppress.   She was

sentenced to 33 months imprisonment and 3 years supervised

release.

     Hernandez argues that her initial detention at secondary and

the exterior canine search of her car were unconstitutional.      The

determination that a search or seizure did not violate the fourth
                            No. 92-8111
                                -2-


amendment is a question of law reviewed de novo.      U.S. v.

Martinez-Perez, 941 F.2d 295, 297 (5th Cir. 1991), cert. denied,

112 S.Ct. 1295 (1992).

     "[S]tops for brief questioning routinely conducted at

permanent checkpoints are consistent with the Fourth Amendment

and need not be authorized by warrant."      U.S. v. Martinez-Fuerte,

428 U.S. 543, 566, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976).       Border

patrol agents may stop motorists, question them about their

citizenship, and selectively refer them to secondary without

individualized suspicion.   Id. at 562-63.    Agents may also make

referrals to conduct inquiries about controlled substances.       See

U.S. v. Dovali-Avila, 895 F.2d 206, 207 (5th Cir. 1990).

     Border patrol agents, however, may not conduct a warrantless

search of the referred vehicle without consent or probable cause.

Dovali-Avila, 895 F.2d at 207.   A canine "sniff" of the exterior

of a car does not constitute a search within the fourth

amendment.   Dovali-Avila, 895 F.2d at 207-80; U.S. v. Gonzalez-

Basulto, 898 F.2d 1011, 1013 (5th cir. 1990).

     Border Patrol Agent Arzate properly referred Hernandez's car

to secondary and conducted a canine "sniff."     Once the dog

alerted Arzate had probable cause to search the car and legally

discovered the marijuana.   Gonzalez-Basulto, 898 F.2d at 1013.

The district court properly denied the motion to suppress.

     AFFIRMED.